J-S41028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.A.T., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 492 MDA 2019

              Appeal from the Order Entered February 13, 2019
    In the Court of Common Pleas of Lackawanna County Orphans' Court at
                            No(s): 2018-00046


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 30, 2019

        K.C. (Mother) appeals from the order involuntarily terminating her

parental rights to her daughter, C.A.T. (born August 2014) (Child), pursuant

to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1        After careful review, we

affirm.

        The record reveals that Lackawanna County Office of Youth and Family

Services (OYFS) became involved with Mother and her two older children in

2011.     N.T., 11/5/18, at 9.       Prior to Child’s birth, Mother agreed to the

voluntary termination of her parental rights with respect to the two older

children. Id. at 25. OYFS became involved with Child in September 2014,

when Child was one month old. Id. at 26. At that time, police found Child in

____________________________________________


1 By order entered November 9, 2018, the court involuntarily terminated the
parental rights of Child’s father, C.T. (Father). Father has not appealed the
termination of his parental rights and is not a party to the instant appeal.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S41028-19



the care of an eight-year-old. Id. at 26-27. As a result, Mother was charged

with endangering the welfare of a child. Id. at 27-28. Child was subsequently

adjudicated dependent and placed in foster care until March 2016, when

Mother regained custody of Child. N.T., 11/19/18, at 10-12, 85. During the

course of the dependency, Mother married R.S. and became pregnant,

subsequently giving birth to R.C.      Id. at 10-13.     Child’s dependency

terminated in June 2016. Id. at 12.

     In July 2016, while married to R.S., Mother rekindled her relationship

with Father. Id. at 12-13. As a result, R.S. left the home. Id. In November

2016, OYFS received a report that Mother, then 28 years old, was dating a

minor, B.S., the nephew of R.S. Id. at 13-14, 22. Further, B.S. cared for

Child and R.C. while Mother worked 10 to 12 hours a day. Id. at 14. OYFS

encouraged Mother to seek more reliable daycare. Id. at 14-15.

     In May 2017, OYFS received a referral for suspected child abuse when

Mother brought seven-month-old R.C. to Moses Taylor Hospital with a black

eye and a hematoma. Id. at 58-64. Mother reported that Child injured R.C.

when Child threw a toy at him. Id. at 59. A full skeletal scan revealed that

R.C. had two skull fractures and a rib fracture. Id. at 62-63. Because R.C.’s

injuries were inconsistent with Mother’s explanation, both Child and R.C. were

removed from her care. Id. at 59-61.

     On October 12, 2017, Child was adjudicated dependent once again.

OYFS developed a service plan for Mother that required Mother to engage in

mental health services; obtain a parenting assessment; and participate in

                                      -2-
J-S41028-19



visitation with Child. Id. at 87. In November 2017, Mother’s service plan was

modified to include participation in a parenting group. Id. Mother attended

her appointments sporadically and was unsuccessfully discharged from a

parenting program. Id. at 89-90. Moreover, Mother’s visits never progressed

for any appreciable period of time. Id. at 130-34.

       On August 3, 2018, OYFS filed a petition to involuntarily terminate

Mother’s parental rights to Child. The court conducted an evidentiary hearing

on November 5, 2018 and November 19, 2018. OYFS presented the testimony

of Cristin Wormuth, an OYFS supervisor; Jennifer Dunston and Marissa

Lynady, caseworkers for OYFS; Erik Krauser, an intake caseworker for OYFS;

and Stephanie Herne, an OYFS family engagement caseworker and visitation

supervisor. Mother testified on her own behalf and presented the testimony

of B.S.2


____________________________________________


2 At the time of the hearing, Child had a guardian ad litem, Attorney Kevin
O’Hara. Attorney O’Hara stated, “I do not believe that I have a conflict of
interest representing the child. . . .” N.T., 11/19/18, at 221. See In re
Adoption of L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017) (plurality)
(stating that, pursuant to 23 Pa.C.S.A. § 2313(a), a child who is the subject
of a contested involuntary termination proceeding has a statutory right to
counsel who discerns and advocates for the child’s legal interests, defined as
a child’s preferred outcome); see also In re T.S., 192 A.3d 1080, 1089-90,
1092-93 (Pa. 2018) (finding the preferred outcome of a child who is too young
or non-communicative unascertainable in holding a child’s statutory right to
counsel not waivable and reaffirming the ability of an attorney-GAL to serve a
dual role and represent a child’s non-conflicting best interests and legal
interests).




                                           -3-
J-S41028-19



       On February 13, 2019, the court entered an order involuntarily

terminating Mother’s parental rights. On March 18, 2019, Mother filed her

notice of appeal and concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3

       On appeal, Mother raises the following issues for review:

    1. The [c]ourt erroneously allowed this matter to proceed to a full
       hearing as the petition for termination of parental rights was
       fatally defective pursuant to 23 Pa.C.S.A. [§] 2512. The petition
       in this case made no mention of the “conditions” on which the
       termination was based. As such it was unclear and remains
       unclear as to what “conditions” the agency believes necessitated
____________________________________________


3 Generally, an appeal must be filed within 30 days after entry of the order
from which the appeal is taken. Pa.R.A.P. 903(a). An untimely appeal divests
this Court of jurisdiction. Valley Forge Center Associates v. Rib-It/K.P.,
Inc., 693 A.2d 242, 245 (Pa. Super. 1997). However, “[e]ven when a party
has filed an untimely notice of appeal, . . . appellate courts may grant a party
equitable relief in the form of an appeal nunc pro tunc in certain extraordinary
circumstances.” Criss v. Wise, 781 A.2d 1156, 1159 (Pa. 2001). Such
extraordinary circumstances include situations where “a party failed to file a
timely notice of appeal as a result of fraud or a breakdown in the court’s
operations.” Rothstein v. Polysciences, Inc., 853 A.2d 1072, 1075 (Pa.
Super. 2004) (“Cases involving a breakdown in court operations often involve
a failure on the part of the prothonotary to fulfill his or her ministerial duties,
such as the filing of dispositions and other relevant information on the
appropriate docket, or giving notice of these dispositions to interested
parties[.]”). Here, it is apparent that such a breakdown occurred. On May
22, 2019, this Court issued an order directing Mother to show cause why her
appeal should not be quashed as untimely. In response, Mother asserted that
the February 13, 2019 order was not served upon Mother or her counsel, and
that Mother did not learn of the order until March 7, 2019. Answer in Response
to Rule to Show Cause at 1. Mother argued that the order was sent to counsel
at an address in Scranton, Pennsylvania, despite the fact that counsel “does
not and has never had an office in Scranton.” Id. As it is apparent from the
certified record that the prothonotary served counsel at the wrong address,
we conclude that Mother is entitled to appeal nunc pro tunc.



                                           -4-
J-S41028-19


       placement or termination. The [c]ourt should have denied the
       petition without prejudice as being fatally defective.

    2. The [c]ourt erroneously terminated [Mother’s] parental rights in
       that [Mother] did not cause injury to [Child] or [Child’s] sibling
       and there is no indication that an injury, such as the injury to
       [Child’s] sibling might reoccur. Accordingly, the conditions that
       led to placement no longer exist and the [c]ourt did not have a
       valid basis for finding for termination pursuant to 23 Pa.C.S.A. [§]
       2511(a)(2), (5) or (8).

    3. The [c]ourt erroneously terminated [Mother’s] parental rights
       without fully considering the best interests of [Child] pursuant to
       Pa.C.S.A. [§] 2511(b). Part of that best interest analysis in this
       context is a review of the effect of breaking the bond between
       parent and child. All evidence presented suggested a strong bond
       between [Mother] and child and no evidence was presented to
       suggest how the termination of that bond might effect [C]hild.
       Accordingly, there was not sufficient evidence to terminate
       [Mother’s] parental rights[.]

Mother’s Brief at 4-5 (reordered for ease of disposition).4

       In her first issue, Mother argues that the petition for involuntary

termination filed by OYFS failed to contain supporting facts. Mother’s Brief at

21-22. Mother asserts the petition provides only demographic information

and a recitation of the statutory sections asserted by OYFS without supporting

facts. Id. at 22-23. Mother contends that she would have received more

information had she received a parking ticket, and that the court should have

dismissed OYFS’s petition. Id. at 22-25.



____________________________________________


4 In the argument section of her brief, Mother combines the first and second
issues. We address them separately.

                                           -5-
J-S41028-19


      Prior to the start of the termination hearing, Mother’s counsel made an

oral motion to dismiss OYFS’s petition based on the lack of factual assertions

contained in the petition. N.T., 11/5/18, at 5. The court denied Mother’s

motion, stating:

            [Y]ou have been present for almost all, if not all, of the
      hearings, so at that point in time you heard the testimony and the
      court made reference to the findings of fact as to the testimony
      that was presented in those hearings, so both you and your client
      should understand exactly why and how and under what facts the
      agency is following through with this, so motion denied.

Id. at 7.

      Initially, we observe “the Rules of Civil Procedure do not recognize a

Motion to Dismiss as a separate motion . . .” Long v. Ostroff, 854 A.2d 524,

527 (Pa. Super. 2004). On occasion, we have treated motions to dismiss as

equivalent to a motion for summary judgment.            See id.    Here, however,

Mother’s argument is directed at the failure of OYFS to include sufficient facts

in its petition.   Accordingly, Mother’s motion to dismiss is more akin to

preliminary objections. See Pa.O.C.R. 3.9(b)(2), (3) (permitting a party to

file preliminary objections asserting the failure of a pleading to conform to law

or rule of court or insufficient specificity in a pleading). “This Court will reverse

the trial court’s decision regarding preliminary objections only where there has

been an error of law or an abuse of discretion.” Mendel v. Williams, 53 A.3d

810, 816–817 (Pa. Super. 2012).




                                        -6-
J-S41028-19


      The content of a petition to involuntarily terminate parental rights is

governed by 23 Pa.C.S.A. § 2512 and Pa.O.C.R. 15.4. Pursuant to Section

2512:

      (b) Contents.--The petition shall set forth specifically those
      grounds and facts alleged as the basis for terminating parental
      rights. The petition filed under this section shall also contain an
      averment that the petitioner will assume custody of the child until
      such time as the child is adopted. If the petitioner is an agency it
      shall not be required to aver that an adoption is presently
      contemplated nor that a person with a present intention to adopt
      exists.

23 Pa.C.S.A. § 2512(b).

      Moreover, Rule 15.4 provides, in pertinent part:

      (a) Petition. A petition for involuntary termination of parental
      rights under Sections 311 and 312 of the Adoption Act shall
      include the following allegations:

                                     ***

            (6) facts constituting grounds for the involuntary
            termination under Section 311 of the Adoption Act, and a
            reference to the applicable subsection or subsections;

                                      ***

Pa.O.C.R. 15.4(a)(6).

      Here, OYFS’s petition included the assertion that Child has been in its

care since May 19, 2017, was adjudicated dependent on October 12, 2017,

and specifically referenced Child’s juvenile court docket number. Petition for

Involuntary Termination at ¶ 2. It would have been advisable for OYFS to

plead additional facts or explicitly incorporate by reference the juvenile court

record to establish the facts supporting the termination petition. However, we

                                     -7-
J-S41028-19


discern no prejudice to Mother, as she was aware of OYFS’s concerns

throughout Child’s dependency. Pursuant to Pa.O.C.R. 1.2(a), the orphans’

court rules “shall be liberally construed to secure the just, timely and efficient

determination of every action or proceeding to which they are applicable. The

court at every stage of any action or proceeding may disregard any error or

defect of procedure that does not affect the substantive rights to the parties

in interest.” Upon review, we conclude that the orphans’ court did not abuse

its discretion by denying Mother’s motion to dismiss. Accordingly, Mother’s

first issue does not merit relief.

      With respect to Mother’s substantive arguments, we review cases

involving the termination of parental rights according to the following

standards:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:




                                      -8-
J-S41028-19


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      While the orphans’ court in this case determined that OYFS met its

burden of proof under 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), as well as (b),

we need only agree with its decision as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm the termination of parental

rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

Thus, we focus our analysis on Section 2511(a)(2) and (b), which provides:

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,


                                      -9-
J-S41028-19


      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).             The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.      In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      Mother argues that the orphans’ court improperly terminated her

parental rights pursuant to Section 2511(a)(2) because there was insufficient

evidence to support its conclusion that Mother lacks the capacity to

appropriately parent Child. Mother’s Brief at 25-28. Mother contends there

is no evidence that she caused or had knowledge of the cause of R.C.’s injury.

Id. at 25-26. She further asserts that she is addressing mental health issues,

and has no current issues with domestic violence or parenting. Id. at 26-28.


                                     - 10 -
J-S41028-19



Additionally, she claims that OYFS presented insufficient evidence of any

problems with Mother’s decision-making. Id. at 28.

     Conversely, the orphans’ court summarized its conclusions with respect

to Section 2511(a)(2) as follows:

     In satisfaction of the elements required to find termination
     appropriate pursuant to 23 Pa.C.S.A. § 2511(a)(2): (1) Mother
     repeatedly and continuously demonstrated that she refuses or
     lacks the capacity to protect her children from violent, tumultuous
     or inappropriate circumstances; (2) Mother’s refusal or incapacity
     caused minor child to be without essential parental care, control
     or subsistence necessary for her well-being; and (3) the causes of
     Mother’s failings cannot or will not be remedied as evidenced by
     her extensive history with [OYFS], sporadic engagement in
     services, and cyclical irresponsible conduct. In fact, though her
     actions clearly suggest the same, Mother testified that the
     services [OYFS] prescribed have not positively affected her
     decision-making capabilities. This [c]ourt finds no question that
     Mother “has demonstrated a continued inability to conduct [her]
     ... life in a fashion that would provide a safe environment for a
     child... and [that her] behavior is irremediable as supported by
     clear and competent evidence.” In re Z.P., 994 A.2d at 1118
     (quoting, In re Adoption of Michael S.C. 486 A.2d at 375). The
     [c]ourt is, therefore, satisfied that [OYFS] met its burden with
     respect to its first ground alleged for termination of Mother’s
     parental rights.

Orphans’ Court Opinion, 2/13/19, at 10 (citation to record omitted).

     Our review of the record supports the orphans’ court’s decision. Cristin

Wormuth, an OYFS supervisor, discussed Mother’s lengthy history with OYFS,

which began in August 2011. N.T., 11/5/18, at 9. At that time, OYFS received

a referral that one of Mother’s children was hanging out of a window, followed

by a report that Mother had no car seat for her infant child. Id. In addition

to the safety concerns, Mother’s home was found to be in disarray and there


                                    - 11 -
J-S41028-19



were concerns about domestic violence between Mother and Father. Id. at

10. Ms. Wormuth had numerous conversations with Mother about domestic

violence and her need to engage in trauma counseling to understand how

domestic violence affected Mother’s life and her relationships. Id. at 16-17.

Throughout OYFS’s initial involvement, Mother’s progress and compliance was

minimal to moderate. Id. at 24. Eventually, Mother agreed to voluntarily

terminate her parental rights to her two older children. Id. at 25.

      After the voluntary termination, OYFS involvement ceased. Id. Child

was born August 2014. Id. OYFS became involved with Child in September

2014 when Mother left her in the care of an eight-year-old. Id. at 26-27.

Mother insisted that the eight-year-old was “really good with the baby.” Id.

at 27. As a result of this incident, Child was adjudicated dependent. Id. at

28.   OYFS’s concerns included Mother’s lack of protective capacity — in

particular, Mother’s failure to realize that it is inappropriate to leave an infant

in the care of an eight-year-old. Id.

      Marissa Lynady, an OYFS caseworker, testified to additional concerns

regarding housing; employment; mental health treatment; and Mother’s

extensive history of relationships involving domestic violence. N.T., 11/19/18,

at 7-8. Initially, Mother was not compliant with services, but eventually began

services, albeit inconsistently. Id. at 6. Child was returned to Mother in March

2016, and the dependency was closed in June 2016. Id. at 12.

      Ms. Lynady further testified that a month later, in July 2016, turmoil

ensued, referencing what she perceived as Mother’s gravitation to chaos. Id.

                                      - 12 -
J-S41028-19



Mother reached out to Father, although she was married to R.S., and was

pregnant with R.C., causing a rift in the relationship between Mother and R.S.

Id. Eventually, R.S. left Mother. Id. In October 2016, Mother gave birth to

R.C. Id. at 13. Shortly thereafter, OYFS received a report that Mother, then

nearly 30, was dating a 17-year-old.     Id.   This caused OYFS concern, as

Mother had two children in the home, had difficulty paying household bills,

and was dating a teenager. Id. Mother responded that B.S. was 18 and that

he was very mature for his age. Id. at 14.

      Around this time, Mother began working more frequently and left both

Child and R.C. to be supervised by B.S. Id. OYFS encouraged Mother to find

more appropriate daycare. Id. Mother claimed to be attempting to locate

alternate daycare. Id. at 15.   Ms. Lynady was worried that Mother was too

focused on work, was not attending therapy, and was regressing. Id. Ms.

Lynady viewed Mother’s decision to leave Child and R.C. with B.S. as a lack of

“protective capacity,” as she allowed someone she did not know well to be

their sole caregiver ten hours a day for five or six days a week. Id. at 16.

      In May 2017, OYFS received a new referral alleging that R.C. had a

hematoma from an injury that occurred while B.S. was watching the children.

Id. at 58-62. Erik Krauser, an intake caseworker for OYFS, testified about the

report, which alleged that R.C. was brought to Moses Taylor Hospital by

Mother with a black eye and a hematoma to the right scalp. Id. at 59. Mother

claimed that she observed the injury two to three days prior, and the injury




                                    - 13 -
J-S41028-19



occurred when Child threw a toy at R.C.5 Id. at 59, 65, 77. It was later

discovered that R.C. had two skull fractures and a rib fracture. Id. at 62-63.

The doctors believed R.C.’s injuries were inconsistent with Mother’s

explanation.    Id. at 60.     Because of the inconsistency, both children were

removed from Mother’s care and placed in foster care on May 19, 2017. Id.

at 61, 67-68. Further, Mr. Krauser determined that the report was indicated.

Id. at 63. Child was adjudicated dependent on October 12, 2017.

       After Child was removed from Mother’s care, Jennifer Dunston, another

caseworker for OYFS, became involved. The initial family service plan required

mental health services; a parenting assessment; and visitation. Id. at 87. In

November 2017, Mother’s Group, a parenting program, was added to Mother’s

services. Id.

       Overall, Mother had difficulty being consistent with services. Id. at 92.

Mother’s mental health counseling was scheduled for four times per month;

however, Mother failed to attend in April, went twice in May, three times in

June and August, and once in July, September, and October. Id. at 89-90.

Mother was referred to Mother’s Group in May 2017 and March 2018, but did

not participate until May 2018. Id. Mother was also unsuccessfully discharged

from a parenting program in August 2018. Id.

       Further, Mother exhibited minimal progress. Id. at 94. Ms. Dunston

testified that Mother had periods of compliance, but never made progress to
____________________________________________


5 Mother also reported that R.C.’s black eye could have been caused by Child
rolling a skateboard into him. N.T., 11/19/18, at 70-71.

                                          - 14 -
J-S41028-19



address the reasons why her children came into care with OYFS. Id. at 98.

At the time OYFS filed the termination petition, Ms. Dunston assessed Mother

as moderately compliant because she was engaged in Mother’s Group and

attended mental health counseling sporadically. Id. at 89. However, it was

not safe to return Child to Mother because she was in a relationship with B.S.

and there was no explanation for R.C.’s injuries.6 Id. at 126.

       Stephanie Herne, an OYFS family engagement caseworker and a

visitation caseworker, testified regarding Mother’s visits with Child.    Id. at

130. Mother attended the majority of visits with B.S. Id. The visits started

in May 2017.      Id. at 130-31. Visits were a struggle, as Mother could not

multitask with both children, often paying attention to Child and ignoring R.C.

Id. at 131-32. The level of supervision was decreased for approximately two

months before more supervised visits were reinstituted due to the birth of C.,7

Mother’s child with B.S. Id. at 133-34.

       Mother also testified. She stated that R.C.’s injuries could have occurred

when R.C. rolled off of her and struck his head on a dresser. Id. at 167-68.

With regard to services, Mother described her attendance at mental health

counseling as sporadic. Id. at 171-73. Further, she acknowledged that she


____________________________________________


6Multiple case workers testified that Mother reported she was concerned that
B.S. could have injured R.C. N.T., 11/19/18, at 19-20, 91.

7C.’s last name is not clear from the record. Accordingly, we refer to him only
by his first initial.



                                          - 15 -
J-S41028-19



stopped attending due to her pregnancy with C.8          Id. at 172.    Moreover,

Mother asserted the parenting group was not helpful. Id. at 176-77. When

asked by the court why she did not become more consistent with services,

particularly after having her rights voluntarily terminated to two children,

Mother responded:

       Honestly, I don’t have a good enough answer for that. It’s just
       when it rains it pours for me. I’m not poor, but I’m not rich. I
       get by because I work hard, and I get by check to check, so when
       I have to take time off to do all these different things and all these
       different hoops, it takes a toll on my pocket, it takes a toll on my
       kids, it takes a toll on my finances. . . .

Id. at 203.

       Ms. Lynady provided the following summary of Mother’s parenting issues

and progress:

       Mom’s always able to keep it together for a short period of time
       and is able to do well, and it seems [just] as things are going well,
       mom finds the chaos to come back in. So, it just, it’s not a long
       term overall effectiveness. . . . She does what she needs for the
       moment in time, and then it all goes to the side at some point.
       And it just, it shows that, you know, it’s child after child that have
       been involved in our system.

Id. at 50.

       Based on the foregoing, we discern no abuse of discretion by the

orphans’ court in terminating Mother’s parental rights pursuant to Section

2511(a)(2). The evidence demonstrates that after almost a decade of OYFS

____________________________________________


8 In February 2018, shortly before C.’s birth, B.S. initiated a Protection from
Abuse (PFA) action against Mother. At the termination hearing, B.S. testified
that he falsified the allegations in the PFA, acknowledging that this was a
crime. N.T., 11/19/18, at 212-13.

                                          - 16 -
J-S41028-19



involvement with multiple children, Mother is either incapable or refuses to

safely care for Child.   Further, the evidence demonstrates that Mother’s

incapacity or refusal cannot or will not be remedied.

      Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Section 2511(b). See Z.P., 994 A.2d at 1121. “In

this context, the court must take into account whether a bond exists between

child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. The court is not required to use

expert testimony, and social workers and caseworkers may offer evaluations

as well. Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). Where there is no evidence of a bond between the



                                     - 17 -
J-S41028-19



parent and child, it is reasonable to infer that no bond exists. Id. “[A] parent’s

basic constitutional right to the custody and rearing of . . . her child is

converted, upon the failure to fulfill . . . her parental duties, to the child’s right

to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

         Mother argues that the orphans’ court erred in its consideration of

Section 2511(b) because the evidence revealed a strong bond between Mother

and Child and there was no evidence regarding the effect that terminating

Mother’s parental rights would have on Child.            Mother’s Brief at 18-19.

Accordingly, Mother contends that OYFS did not meet its burden of proof. Id.

at 19.

         In discussing Section 2511(b), the orphans’ court credited testimony

that a bond existed between Mother and Child.             Orphans’ Court Opinion,

2/13/19, at 14. However, the court also observed that Child lived with Mother

for less than one month after birth, and for 10 months between the ages of

two and three. Id. On the other hand, Child has resided with her foster family

for more than three years and Child considers the foster family to be her

family. Id. at 15. The court noted Child refers to her foster mother as her

mother and is very bonded with her. Id. The orphans’ court concluded that

preserving Mother’s relationship with Child “must give way to ensuring that

minor child is afforded the opportunity to thrive in a loving, safe and stable

home such as what the [foster family] provide[s] and Mother does not.” Id.

                                       - 18 -
J-S41028-19



Accordingly, the court found that termination best served Child’s needs and

welfare. Id.

       The testimonial evidence supports the orphans’ court’s conclusion. Ms.

Dunston testified that Child was initially placed with T.C. (Foster Mother) from

September 2014 through March 2016. N.T., 11/19/18, at 85. Child returned

in May 2017 and has resided in the foster home since then. Id. Child also

lives with her brother and is doing well with the family. Id. at 85-86. Ms.

Dunston testified that Child looks to Foster Mother to take care of her and is

very bonded to her. Id. at 86. Ms. Herne testified that although Mother and

Child are bonded, she has observed Child run to Foster Mother after visits.

Id. at 135. Ms. Dunston opined that termination is in Child’s best interest.9

Id. at 125.

       Upon review, we find that the orphans’ court appropriately considered

the bond between Child and Mother, as well as Child’s need for safety and

stability, in determining that termination of Mother’s parental rights best met

Child’s needs and welfare. The record supports the orphans’ court’s decision,

and we do not discern an error of law or abuse of discretion. Accordingly, we

affirm the order involuntarily terminating Mother’s parental rights.

       Order affirmed.




____________________________________________


9 Mother testified she had a good relationship with Child and denied any room
for improvement. N.T., 11/19/18, at 182-83, 193.


                                          - 19 -
J-S41028-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/30/2019




                          - 20 -